Lumpkin, J.

1. Although an equitable petition may mention the name of a corporation and contain a prayer for certain relief against it, such corporation is not a party to the petition when there is no prayer for process as to it.
2. Where an equitable petition did not pray for substantial relief against any party thereto who was a resident of the county in the superior court of which the petition was filed, and was not a petition for an injunction to stay pending proceedings of any kind in that county, that court was without jurisdiction -of the case, and the petition should have been dismissed on demurrer.

Judgment reversed.